Case 2:21-cv-01111-MJH Document 1 Filed 08/20/21 Page 1 of 8




                                                         2:21-cv-1111
Case 2:21-cv-01111-MJH Document 1 Filed 08/20/21 Page 2 of 8
Case 2:21-cv-01111-MJH Document 1 Filed 08/20/21 Page 3 of 8
Case 2:21-cv-01111-MJH Document 1 Filed 08/20/21 Page 4 of 8
Case 2:21-cv-01111-MJH Document 1 Filed 08/20/21 Page 5 of 8
Case 2:21-cv-01111-MJH Document 1 Filed 08/20/21 Page 6 of 8
Case 2:21-cv-01111-MJH Document 1 Filed 08/20/21 Page 7 of 8
Case 2:21-cv-01111-MJH Document 1 Filed 08/20/21 Page 8 of 8
